ORDER

PER CURIAM.
AND NOW, this 29th day of March 2006, the Petition for Allowance of Appeal is granted. The parties are directed to address the following issue:
Whether the Commonwealth Court erred in affirming the trial court’s decision that a door closing mechanism on a train is a “part and appurtenance” within the meaning of the Locomotive Inspection Act (LIA) in determining strict liability for an injury sustained by a railroad employee?
Justice BALDWIN did not participate in the consideration or decision of this matter.